             Case 18-24088                   Doc         Filed 08/31/20                 Entered 08/31/20 12:15:36                           Desc Main
                                                             Document                   Page 1 of 7

Fill in this information to identify the case:

Debtor 1
                           Martin Saltzman

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              18-24088



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           U.S. Bank, not in its individual capacity but solely as                   Court claim no. (if known):           13
                                 owner trustee for Windsor Park Asset Holding Trust

     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                      4300                                              Must be at least 21 days after             10/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                          $3,407.66
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $1,193.14                                      New escrow payment:        $1,577.64


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                     %

               Current principal and interest payment:          $                              New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                              page 1
            Case 18-24088                 Doc       Filed 08/31/20                 Entered 08/31/20 12:15:36                 Desc Main
                                                        Document                   Page 2 of 7



Debtor 1            Martin Saltzman                                                           Case number (if known)   18-24088
                    First Name      Middle Name           Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Peter C. Bastianen                                                                       Date        8/31/2020
    Signature



Print                  Peter C. Bastianen                                                            Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-Four@il.cslegal.com

                                                                                                                                         File #14-19-04558




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 18-24088           Doc       Filed 08/31/20   Entered 08/31/20 12:15:36   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
August 31, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on August 31, 2020.

Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
electronic notice through ECF
Martin Saltzman , Debtor(s), 177 Tantallon Lane, Palatine, IL 60067
David P. Lloyd, Attorney for Debtor(s), 615B S. LaGrange Rd., LaGrange, IL 60525 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Peter C. Bastianen


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-19-04558

NOTE: This law firm is a debt collector.
         Case 18-24088             Doc        Filed 08/31/20        Entered 08/31/20 12:15:36 Desc Main
                                                  Document          Page 4 of 7             Escrow Analysis Statement
                                                                                                                    Analysis Date 08/20/2020
P.O. Box 19409
Charlotte, NC 28219-9409
Important Escrow Information
                                                                                   YOUR ACCOUNT INFORMATION
                                                                          Loan Number:
                    PERSONAL INFORMATION REDACTED                         Unpaid Principal Balance:                                       $351,776.37
                                                                          Interest Rate:                                                     4.2500%
                                                                          Current Payment Amount:                                           $3,023.16
                                                                          Principal & Interest:                                             $1,830.02
 MARTIN L SALTZMAN                                                        Escrow:                                                            $1,193.14
 177 TANTALLON LN # 121                                                   Additional Monthly Amounts*                                           $0.00
 INVERNESS IL 60067-8015
                                                                          New Payment Amount:                                              $3,407.66
                                                                          Principal & Interest:                                             $1,830.02
                                                                          Escrow:                                                            $1,313.16
                                                                          Shortage/Overage:                                                  $264.48
                                                                          Additional Monthly Amounts*                                           $0.00
                                                                          New Payment Effective Date:                                     10/01/2020
                                                                         *Additional Monthly Amounts – This accounts for optional products, including, but not
                                                                         limited to: TotalProtect, SystemsProtect and ApplianceProtect home service plans, and
                                                                         ACE Disaster Mortgage Protection insurance.
Dear MARTIN L SALTZMAN,

Please see the important information below regarding your Escrow Account on the above referenced account.

                                                    Important Bankruptcy Information

This statement is for information only. We are not trying to collect a debt against you personally. Our records
indicate that you recently filed for bankruptcy or you are already having a discharge. Although your legal duty to
repay the loan may be discharged, we still have a lien on the property and the right to foreclose on the property if
the loan is in default.
Please be advised that this is not an attempt to collect any pre-petition escrow advances, which have been
previously included in the subject mortgagee's Proof of Claim and were approved to be paid through the Bankruptcy
Plan. There is however, a post-petition shortage in the escrow account in the amount of $3,173.79 as of the date of
this statement. This shortage amount only includes the required escrow cushion, if allowed by applicable law, and
unpaid escrow amounts advanced on your behalf after the date of your bankruptcy filing. This shortage amount does
not include any pre-petition taxes or pre-petition insurance premiums advanced on your behalf.
What is an Escrow Account?
Each month, a part of your monthly mortgage payment is deposited into your Escrow Account. We use this money to
pay your Scheduled Disbursements for Taxes, Hazard Insurance, and/or Mortgage Insurance as they come due
throughout the year. The amount we collect from you and deposit in your Escrow Account each month is 1/12 of the
annual Scheduled Disbursements, plus any minimum balance requirement, sometimes called a 'cushion'.
For your property at 177 TANTALLON LN, INVERNESS, IL 60067, the cushion is equal to 0 months of the escrow
payment.

                         TABLE 1 - DISBURSEMENTS ON YOUR BEHALF IN THE UPCOMING YEAR
 Payee Name                                                    Amount                                       Phone Number
 COOK COUNTY                                                   $13,317.17                                   312-443-5100
 FARMERS EDI                                                   $2,440.80
 Total Scheduled Disbursements                                 $15,757.97


What is an Escrow Account Shortage?
If there is not enough money estimated to fully pay your Scheduled Disbursements plus meet any required minimum
balances, then an Escrow Account Shortage will exist. Escrow Account Shortages are typically caused by changes in
your taxes or insurance premiums.

What are the results of my Annual Escrow Account Analysis?
We've completed the analysis of your Escrow Account based on the activity for the period Nov 2019 - Sep 2020
(Table 2) and our analysis indicates your escrow account has an Escrow Account Shortage exists in the amount of
$3,173.79.

The Unpaid Principal Balance (UPB) of your loan as of your last analysis on Nov 2019 was $357,505.62. The UPB of
your loan as of this analysis is $351,776.37. Your UPB changed by $5,729.25.

IMPORTANT: If you are signed up for automatic payments through RoundPoint, the amount drawn from your account
     To pay your current shortage in full, please return this coupon with the amount due shown below

MARTIN L SALTZMAN
177 TANTALLON LN # 121
INVERNESS IL 60067-8015                                                                Due Date                              Amount Due
                                                                                      10/01/2020                                $3,173.79


                                                                                  Mail to:
                                                                                  RoundPoint Mortgage Servicing Corporation
 Loan Number:                                                                     P.O. Box 674150
                                                                                  Dallas, TX 75267-4150
 Important Information:
 Please use this coupon for escrow payments only.
 Use of this coupon for funds not intended for
 escrow may result in delayed payment posting.
will automatically update. If you
         Case 18-24088            are using
                                Doc         a non-RoundPoint
                                         Filed               payment 08/31/20
                                               08/31/20 Entered      service, please contact your
                                                                                 12:15:36     Descprovider
                                                                                                     Mainto adjust
your monthly payment amount.
                                                     Document               Page 5 of 7




                                  TABLE 2 - ACTUAL ESCROW ACCOUNT HISTORY
The table below reflects what actually happened in your escrow account since your last analysis compared to what
we estimated would happen. Last year’s estimates are next to the actual activity.

                                                  Payments                           Disbursements
     Month         Description             Estimated             Actual         Estimated             Actual   Estimated     Actual
                                                                                                                Balance      Balance
                                                          Starting Balance $2,086.01
  November         Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00     $3,179.59    $3,279.15
  December         Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00    $4,273.17     $4,472.29
   January         Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00    $5,366.75    $5,665.43
   February        County Tax            $1,093.58          $1,193.14   *        $5,803.58    *   $5,919.93      $656.75       $938.64
    March          Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00     $1,750.33     $2,131.78
     April         Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00    $2,843.91     $3,324.92
     May           Contents Pol          $1,093.58          $1,193.14   *            $0.00    *   $2,440.80    $3,937.49     $2,077.26
     June          Contents Pol          $1,093.58          $1,193.14   *        $2,359.41    *       $0.00     $2,671.66    $3,270.40
     July          County Tax            $1,093.58          $1,193.14   *        $4,959.92    *   $7,397.24    $-1,194.68   $-2,933.70
    August         Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00      $-101.10   $-1,740.56
  September    E   Deposit               $1,093.58          $1,193.14   *            $0.00            $0.00      $992.48      $-547.42
   October         Deposit               $1,093.58          $0.00       *            $0.00            $0.00    $2,086.06      $-547.42
                                        $13,122.96             $13,124.54        $13,122.91       $15,757.97   $2,086.06     $-547.42


An asterisk (*) indicates a difference between the estimated and actual payments and disbursements. The letter E beside an
amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.

                                         TOTAL DISBURSEMENTS FROM ESCROW ACCOUNT

  Taxes*                                                 $13,317.17
  Insurance*                                             $2,440.80
  Mortgage Insurance*                                    $0.00
  Other Charges*                                         $0.00

  *Indicates the total amount you have paid out of your escrow account for over the last 12 months.
        Case 18-24088           Doc      Filed 08/31/20        Entered 08/31/20 12:15:36              Desc Main
                                             Document          Page 6 of 7

               TABLE 3 - EXPECTED ESCROW ACTIVITY OVER THE NEXT 12 MONTHS
The table below shows a month by month activity we expect will occur in your escrow account over the next 12
months. This shows the estimated low balance point that is used to calculate an escrow shortage or surplus.

    Month               Description              Payment       Disbursement      Estimated        Minimum         Difference
                                                 Estimate        Estimate         Balance         Required
                                                   Starting Balance $-547.42
   October    Deposit                              $1,313.16           $0.00         $765.74           $0.00         $765.74
  November    Deposit                              $1,313.16           $0.00       $2,078.90           $0.00       $2,078.90
  December    Deposit                              $1,313.16           $0.00       $3,392.06           $0.00       $3,392.06
   January    Deposit                              $1,313.16           $0.00       $4,705.22           $0.00       $4,705.22
   February   County Tax Disbursement              $1,313.16       $5,919.93           $98.45          $0.00           $98.45
    March     Deposit                              $1,313.16           $0.00          $1,411.61        $0.00         $1,411.61
     April    Deposit                              $1,313.16           $0.00       $2,724.77           $0.00        $2,724.77
     May      Deposit                              $1,313.16           $0.00       $4,037.93           $0.00       $4,037.93
     June     Insurance Disbursement               $1,313.16       $2,440.80       $2,910.29           $0.00       $2,910.29
     July     County Tax Disbursement              $1,313.16       $7,397.24       $-3,173.79          $0.00       $-3,173.79
    August    Deposit                              $1,313.16           $0.00       $-1,860.63          $0.00       $-1,860.63
  September   Deposit                              $1,313.16           $0.00         $-547.47          $0.00         $-547.47

We expect that during the next 12 months, we will make the total of $15,757.97 disbursements from your account. Your lowest
estimated balance is $-3,173.79. Your required minimum balance is $0.00. This means that you have a Shortage in the amount of
$3,173.79.
            Case 18-24088         Doc      Filed 08/31/20       Entered 08/31/20 12:15:36            Desc Main
                                               Document         Page 7 of 7


                    IF YOUR LOAN INCLUDES PRIVATE MORTGAGE INSURANCE (PMI)
                            PLEASE READ THIS IMPORTANT INFORMATION
Private Mortgage Insurance: Your mortgage loan requires private mortgage insurance ("PMI"). PMI protects lenders and
others against financial loss when borrowers default. Charges for the insurance are added to your loan payments. Under
certain circumstances, federal law gives you the right to cancel PMI or requires that PMI automatically terminate. Private
mortgage insurance may, under certain circumstances, be canceled by the mortgagor (with consent of the mortgagee or in
accordance with applicable state law). Cancellation or termination of PMI does not affect any obligation you may have to
maintain other types of insurance.

Borrower Requested Cancellation of PMI: Under the Homeowners Protection Act of 1998, if your loan closed on or after
July 29, 1999 as a single-family primary residence, you have the right to request that PMI be cancelled on or after either of
these dates: (1) the date the principal balance of your loan is first scheduled to reach 80% of the original value of the
property or (2) the date the principal balance actually reaches 80% of the original value of the property. PMI will only be
cancelled on these dates if (1) you submit a written request for cancellation: (2) you have a good payment history: and (3) we
receive, if requested and at your expense, evidence that the value of the property has not declined below its original value
and certification that there are no subordinate liens on the property. A "good payment history" means no payments 60 or
more days past due within two years and no payments 30 or more days past due within one year of the cancellation date.
"Original value" means the lesser of the contract sales price of the property or the appraised value of the property at the
time the loan was closed. Automatic Termination of PMI: Under the Homeowners Protection Act of 1998, if your loan closed
on or after July 29, 1999 as a single-family primary residence and if you are current on your loan payments, PMI will
automatically terminate on the date the principal balance of your loan is first scheduled to reach 78% of the original value of
the property. If you are not current on your loan payments as of that date, PMI will automatically terminate when you
thereafter become current on your payments. In any event, PMI will not be required on your mortgage loan beyond the date
that is the midpoint of the amortization period for the loan if you are current on your payments on that date.
If your loan closed before July 29, 1999 or if it is not a single-family primary residence or second home: The conditions for
cancelling mortgage insurance for mortgages closed before July 29,1999 are not statutory under federal law, they may be
changed at the lender’s discretion (unless otherwise required by state law).
If you have any questions or concerns: Please call us at 877-426-8805 to speak with one of our friendly customer service
representatives. Written requests for cancellation can be sent to PO Box 19049, Charlotte NC 28219-9409.
To provide us with a Notice of Error about the servicing of your loan, or make a Request for Information about the servicing
of your loan, please write to us at:
RoundPoint Mortgage Servicing Corporation
P.O. Box 19789
Charlotte, NC 28219-9409
Federal law requires us to advise you that RoundPoint Mortgage Servicing Corporation (NMLS ID# 18188) is a debt collector
and that this is an attempt to collect a debt. Any information obtained may be used for that purpose. To the extent your
obligation has been discharged or is subject to the automatic stay in a bankruptcy proceeding, this notice is for
informational purposes only and does not constitute a demand for payment or an attempt to collect indebtedness as your
personal obligation. If you are represented by an attorney, please provide us with the attorney’s name, address, and
telephone number.
NOTICE TO CUSTOMERS: RoundPoint Mortgage Servicing Corporation may report information about your mortgage
account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your
credit report.
FOR SUCCESSORS IN INTEREST: Confirmed successors in interest to borrowers named on the Note are not liable for
repayment of the debt of the original named borrower unless and until the successor assumes the loan obligation pursuant
to applicable law.
